       Case 4:18-cv-00069-BMM Document 262 Filed 06/21/21 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 MONTANA WILDLIFE FEDERATION, et
 al.,                                                       4:18-cv-69-GF-BMM
                      Plaintiffs,
                                                         ORDER ON PLAINTIFF’S
       vs.                                          MOTION FOR LEAVE TO FILE A
                                                      SECOND AMENDED AND
 U.S DEPARTMENT OF THE INTERIOR,                    SUPPLEMENTAL COMPLAINT
 et al.                                                     (DOC. 232)

                     Defendants,

       and

 THE STATE OF WYOMING, et al.,

                     Defendant-Intervenors.




                                    INTRODUCTION

      Montana Wildlife Federation, The Wilderness Society, National Audubon

Society, National Wildlife Federation, and Montana Audubon (collectively,

“Plaintiffs”) brought this action against a group of federal government agencies

and officials in their official capacity (collectively, “Federal Defendants”). (Doc.

1). Plaintiffs allege that Federal Defendants issued unlawfully certain federal oil

and gas lease policies that failed to prioritize the protection of sage grouse habitat.
       Case 4:18-cv-00069-BMM Document 262 Filed 06/21/21 Page 2 of 7



(Doc. 19). Plaintiffs also challenged a series of oil and gas leases Federal

Defendants sold pursuant to those policies. (Doc. 19). The Court separated the

litigation into phases to streamline consideration of legal issues. (Doc. 97).

                                  BACKGROUND

      In Phase I, Plaintiffs challenged a Memorandum issued by then-Secretary of

the Interior Ryan Zinke (“Zinke Memo”), Instruction Memorandum 2018-026

(“2018 IM”) issued by the Bureau of Land Management (“BLM”), and three sets

of oil and gas lease sales in Montana and Wyoming. (Doc. 100). The Court issued

its Phase I order on May 22, 2020. (Doc. 147). The Court invalidated the 2018 IM

and vacated the lease sales in Montana and Wyoming because the policy and lease

sales violated the Federal Land Policy and Management Act (“FLPMA”). (Doc.

147). The Court did not rule on Plaintiffs’ National Environmental Policy Act

(“NEPA”) claims. (Doc. 147). The Court’s Phase I Order is now on appeal at the

Ninth Circuit. The Circuit held argument on May 6, 2021.

      In Phase II, Plaintiffs allege that five additional oil and gas lease sales are

invalid for the same reasons as the Phase I lease sales. (Doc. 198). Plaintiffs also

allege that these lease sales suffer from identical NEPA claims to the Phase I lease

sales. (Doc. 198). Plaintiffs, Federal Defendants, and Defendant-Intervenors have

each filed their own dispositive motions related to Phase II. (Docs. 197, 207, 210,




                                              2
       Case 4:18-cv-00069-BMM Document 262 Filed 06/21/21 Page 3 of 7



217, 219). The Court held a hearing on Phase II motions on June 14, 2021. (Doc.

260). The Court will issue a ruling on those motions in due course.

      Plaintiffs now seek leave to file a second amended and supplemental

complaint. (Doc. 233). Plaintiffs move to supplement their complaint with six

additional lease sales from 2019-2020 in Wyoming and Montana that they allege

violate FLPMA and NEPA for identical reasons to the Phase I and Phase II leases.

(Doc. 233 at 5). These additional lease sales occurred after Plaintiffs filed their

First Amended Complaint, and some of these lease sales occurred after the Court’s

Phase I Order striking down the 2018 IM and three sets of lease sales as unlawful.

                                     ANALYSIS

      Rule 15(d) “provides a mechanism for parties to file additional causes of

action based on facts that didn’t exist when the original complaint was filed.” Eid

v. Alaska Airlines, Inc., 621 F.3d 858, 874 (9th Cir. 2010); see also Fed. R. Civ. P.

15(d) (motions to supplement the complaint are permitted “setting out any

transaction, occurrence, or event that happened after the date of the pleading to be

supplemented”). Courts generally grant a motion to supplement “[u]nless undue

prejudice to the opposing party will result.” LaSilvia v. United Dairymen of Ariz.,

804 F.2d 1113, 1119 (9th Cir. 1986). Courts liberally permit supplemental

complaints to promote the complete adjudication of a dispute between the parties

and to promote judicial economy. See Keith v. Volpe, 858 F.2d 467, 473–74 (9th


                                              3
       Case 4:18-cv-00069-BMM Document 262 Filed 06/21/21 Page 4 of 7



Cir. 1988) (granting leave to supplement is “favored” to “promote the economical

and speedy disposition of the controversy”).

      The general rule provides plaintiffs with wide latitude to supplement their

complaint as needed—but there remain limits to that permissive structure. Courts

should grant a motion to supplement “[u]nless undue prejudice to the opposing

party will result.” LaSilvia, 804 F.2d at 1119 (citing Howey v. United States, 481

F.2d 1187, 1190 (9th Cir. 1973)). “While leave to permit supplemental pleading is

‘favored,’ it cannot be used to introduce a ‘separate, distinct and new cause of

action.’” Planned Parenthood of S. Ariz. v. Neely, 130 F.3d 400, 402–03 (9th Cir.

1997) (quoting Keith v. Volpe, 858 F.2d at 473). Further, “[u]ndue delay is a valid

reason for denying leave to amend.” Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798

(9th Cir. 1991) (citation omitted); see Komie v. Buehler Corp., 449 F.2d 644, 648

(9th Cir. 1971); but see Bowles v. Reade, 198 F.3d 752, 758 (9th Cir. 1999)

(“Undue delay by itself, however, is insufficient to justify denying a motion to

amend.”).

      Plaintiffs’ motion remains timely because the Court’s phased scheduling

orders did not set a deadline for the Parties to amend or supplement their pleadings.

(Docs. 97, 163, 205). The Court adopted these phased scheduling orders based

upon agreement of the Parties. Further, Plaintiffs have not filed their motion

following undue delay. The six new lease sales at issue in Plaintiffs’ proposed

                                               4
       Case 4:18-cv-00069-BMM Document 262 Filed 06/21/21 Page 5 of 7



supplemental complaint had not yet occurred when Plaintiffs filed their First

Supplemental Complaint. The six new lease sales constitute “facts that didn’t exist

when the original complaint was filed.” Eid, 621 F.3d at 874. Plaintiffs reasonably

sought to consolidate the addition of these six lease sales in a single motion rather

than file a motion to supplement following each quarterly lease sale.

      Federal Defendants and Defendant-Intervenors fail to show that Plaintiffs’

proposed supplemental complaint would cause undue prejudice. Federal

Defendants argue that supplementation would cause prejudice because Federal

Defendants would be forced to defend a new set of leases and create a new

administrative record. (Doc. 251 at 7–11). Defendant-Intervenors make similar

arguments and add that supplantation would cause “contractual uncertainty” for

leaseholders and may lead to new venue briefing. (Docs. 249 & 250). These

arguments prove unavailing.

      Courts center undue burden analysis on two considerations: the potential for

disruption of previous proceedings, see Lockheed Martin Corp. v. Network Sols.,

Inc., 194 F.3d 980, 986 (9th Cir. 1999); LaSalvia v. United Dairymen of Ariz., 804

F.2d 1113, 1119 (9th Cir. 1986), and the inability of parties to present facts,

evidence, or arguments caused by late supplementation, In re Vitamins Antitrust

Litig., 217 F.R.D. 30, 32 (D.D.C. 2003). The unique phased litigation in this case

prevents undue burden. Supplementation would not disrupt the previous two

                                              5
       Case 4:18-cv-00069-BMM Document 262 Filed 06/21/21 Page 6 of 7



phases in any way. The need to defend a new set of leases would not constitute

prejudice. See Dep’t of Fair Emp. & Hous. v. L. Sch. Admission Council, Inc., No.

C-12-1830 EMC, 2013 WL 485830, at *5 (N.D. Cal. Feb. 6, 2013) (“The burden

of having to defend a new claim alone is not undue prejudice under Rule 15.”). The

compilation of an administrative record, new summary judgment and venue

briefing, as well as contractual uncertainty would exist no matter when

supplementation occurred in the timeline of this case. The Parties will have an

opportunity to defend any new leases from legal claims. Supplementation at this

point would not cause prejudice.

      Allowing supplementation finally would promote judicial economy. In Ohio

Valley, a district court allowed supplementation where the plaintiffs alleged a

“continuing pattern and practice” by the defendant federal agency of issuing

mining permits in violation of the Clean Water Act. Ohio Valley Env. Coal. v. U.S.

Army Corps of Engineers, 243 F.R.D. 253, 256–57 (S.D. W.Va. 2007). In granting

leave to file two supplemental complaints challenging four new permits, the

district court explained: “[T]he Court has already spent months poring over the

applicable environmental laws and regulations whereas a different Court would

have to start anew. . . . By granting leave, the Court will be able to avoid the cost

and waste of separate actions because of its familiarity with the subject matter, thus

serving the efficient administration of justice.” Id. at 256–57. That reasoning

                                              6
       Case 4:18-cv-00069-BMM Document 262 Filed 06/21/21 Page 7 of 7



applies here. Plaintiffs allege that Federal Defendants continued to hold lease sales

premised on the 2018 IM even after the Court declared unlawful previous lease

sales premised on the same 2018 IM. Plaintiffs argue that these additional lease

sales suffer from identical legal deficiencies to the Phase I and Phase II lease sales.

Granting leave will promote judicial economy because the legal issues raised in the

proposed Second Amended and Supplemental Complaint “mirror the original

Complaint.” Id. at 257.

                                       ORDER

      For good cause shown, IT IS HEREBY ORDERED that Plaintiffs’ Motion

for Leave to File a Second Amended and Supplemental Complaint (Doc. 232) is

GRANTED.

       DATED this 21st day of June, 2021.




                                              7
